Citation Nr: 0718447	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-44 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss disability.

3.  Entitlement to service connection for left ear hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for hypertensive heart 
disease, currently rated 30 percent disabling. 

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1966 to October 
1977.  

In a December 1984 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, informed the veteran that his claim for service 
connection for a hearing loss disability had been denied.  
The veteran did not appeal that decision and it became final.  
In pertinent part of a January 1995 rating decision, the RO 
again denied service connection for hearing loss.  The 
veteran did not submit a timely notice of disagreement (NOD).  
Thus, the January 1995 rating decision is the last final 
decision denying service connection for hearing loss 
disability.  

The current appeal arises from a May 2004 RO rating decision 
that in pertinent part determined that no new and material 
evidence had been submitted to reopen a claim of service 
connection for bilateral hearing loss disability.  That 
decision also denied service connection for tinnitus and an 
increased rating for hypertensive heart disease.  This appeal 
also arises from a November 2004 RO rating decision that 
denied entitlement to a TDIU.

An October 2004 VA hypertension compensation examination 
report suggests erectile dysfunction secondary to 
hypertension medication.  This is referred to the RO for 
appropriate action.  

Service connection for right ear hearing loss disability and 
for tinnitus and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By rating decision of January 1995, the RO last denied 
service connection for a hearing loss disability and properly 
notified the veteran of that decision.  

2.  The veteran did not appeal the January 1995 decision and 
it became final.

3.  Evidence received at the RO since the January 1995 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim for 
service connection for bilateral hearing loss.

4.  The veteran's hearing was normal at entry into active 
military service.

5.  The veteran's left ear hearing met VA's requirements for 
hearing loss disability at the time of separation from active 
service.  

6.  Hypertensive heart disease has been manifested throughout 
the appeal period by cardiac hypertrophy; a workload of 
greater than 5 metabolic equivalents (METs) but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; neither acute congestive heart failure, nor left 
ventricular dysfunction, nor an ejection fraction of 30 to 50 
percent is shown.  





CONCLUSIONS OF LAW

1.  The January1995 rating decision, which denied service 
connection for hearing loss disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 
(2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for bilateral hearing loss 
disability, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2006).

4.  The criteria for a schedular rating greater than 30 
percent for hypertensive heart disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7007 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in July 2002 and February 2004, which informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

While VA has not provided the additional notices recommended 
by the Court in Dingess, because service connection is 
granted for the left ear, the RO will issue a rating decision 
that implements the Board decision and an initial disability 
rating and an effective date for payment (if any) of 
compensation for that rating.  The disability rating to be 
assigned will be in accordance with the rating criteria that 
will be provided with the rating decision.  The effective 
date will be in accordance with the rule for assignment of 
effective dates, which will be included with the rating 
decision.  

If the veteran is dissatisfied with either the disability 
rating or effective date that will be assigned by the RO, he 
is invited to submit an NOD in accordance with appeal 
instructions that will be issued with the rating decision.  
Thus, no unfair prejudice to the veteran will result from the 
Board's grant of service connection at this time.  

New and Material Evidence 

The RO last denied service connection for hearing loss 
disability in January 1995.  The veteran was notified of that 
decision in a letter from the RO, but did not appeal.  Thus, 
the rating decision became final.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  Pursuant to 38 U.S.C. §§ 5108 and 
7105(c), when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 C.F.R. §§ 3.156(a), 3.160 (2006).

38 C.F.R. § 3.156(a) (2006) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to 
any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The claim 
in this appeal was received in February 2004 and 
must be evaluated under the criteria noted above.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  With 
respect to any application to reopen a finally decided claim, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

As noted previously, the RO initially denied the veteran's 
claim seeking entitlement to hearing loss in December 1984.  
The relevant evidence of record at the time of the December 
1984 RO rating decision consists of service medical records 
(SMRs), a May 1984 VA audiometry report, and claims and 
statements of the veteran. 

The veteran's SMRs reflect that he had normal hearing and 
eardrums at entry.  Although he reported a history of ear 
trouble, the examiner found no relevant abnormality.  A 
February 1970 service audiogram notes the onset of left ear 
hearing impairment.  A June 1973 service audiogram again 
notes abnormal left ear hearing.  A May 1974 service 
audiogram notes slight high frequency hearing loss, left ear 
(70 decibels, at 4000 Hertz) and 40 decibels, hearing 
threshold in the right ear at 4000 Hertz.  A June 1975 
service audiogram notes normal hearing in both ears.  The 
veteran's separation examination report reflects normal right 
ear hearing, but impaired left ear hearing, high frequency, 
neuro-sensory, probably secondary to acoustic trauma.  

A May 1984 VA audiogram reflects pure tone thresholds, in 
decibels, as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
X
15
LEFT
10
10
15
40
60

Average pure tone thresholds were 7, right ear, and 10, left 
ear.  Speech audiometry revealed speech recognition ability 
of 88 percent in the right ear and 92 percent in the left 
ear.  The diagnosis was left ear high frequency sensorineural 
hearing loss.

The RO denied service connection for hearing loss in December 
1984 on the basis that hearing loss existed on entry.  The 
veteran did not file a timely NOD following notification of 
the rating decision.

In January 1995, the RO again denied service connection for 
bilateral hearing loss.  The veteran was notified of the 
decision; however, he did not file a timely NOD.  

The Board must review the evidence submitted since the final 
January 1995 decision to determine whether any of it is new 
and material evidence.  The evidence submitted since the 
January 1995 RO decision includes a March 1995 statement 
wherein he reported shrapnel wounds to the right leg in 
Vietnam.  This is new evidence because these facts were not 
of record in January 1995.  This is material evidence because 
it suggests that the ears were exposed to acoustic trauma in 
Vietnam.  Acoustic trauma is noted on the veteran's 
separation examination report as the cause of his left ear 
hearing loss disability.  

New and material evidence has been submitted.  Not previously 
considered was the veteran's claim of shrapnel wounds, which 
suggests that the veteran's ears were near an explosion in 
Vietnam.  Although the veracity of the shrapnel wound claim 
must be questioned, the credibility of the evidence cannot be 
weighed at the reopening stage.  Justus, supra.  

Because the claim of service connection for hearing loss 
disability was previously denied for the reason that a 
preexisting hearing loss disability was not aggravated during 
active service, new evidence of a source of aggravation 
during service relates to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for 
bilateral hearing loss.  The application to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
disability is granted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.516.  

Service Connection.  

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometry test results 
resulting in an upward shift in tested thresholds in service, 
though still not meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings meeting the requirements 
of 38 C.F.R. §  3.385, rating authorities must consider 
whether there is a medically sound basis to attribute the 
post-service findings to the injury in service, or whether 
they are more properly attributable to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159, (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

The veteran's hearing was noted to be normal at entry and 
there is no clear and unmistakable evidence that a hearing 
loss disability existed prior to entry.  Thus, he is presumed 
sound at entry into active military service.  38 C.F.R. 
§ 3.304(b).  In this case, the left ear met VA's standards 
for a hearing loss disability at the time of separation from 
active service and continued to meet VA's hearing loss 
disability standards during a VA compensation and pension 
audiometry evaluation.  Although the VA audiometry evaluation 
is very old, there is no evidence that suggests that the left 
ear hearing has returned to normal since the examination.  
The Board finds that the evidence favors service connection 
for left ear hearing loss disability.  Service connection 
must therefore be granted.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Hypertensive heart disease has been rated 30 percent 
disabling for the entire appeal period under Diagnostic Code 
7007.  According to 38 C.F.R. § 4.104, Diagnostic Code 7007 
(2006), a 100 percent disability rating is warranted for 
chronic congestive heart failure, or, workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

A 60 percent disability rating is warranted for hypertensive 
heart disease resulting in more than one episode of acute 
congestive heart failure in the past year; or, where workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

A 30 percent disability rating for hypertensive heart disease 
is warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, where there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2006). 

Hypertensive heart disease has been manifested throughout the 
appeal period by cardiac hypertrophy, as shown on X-rays.  A 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope 
(estimated, as his knees preclude a treadmill stress test).  
Acute congestive heart failure in the past year is not shown.  
Workloads of 5 METs or less do not result in dyspnea, 
fatigue, angina, dizziness, or syncope.  

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular rating greater than 30 percent under Diagnostic 
Code 7007 are not more nearly approximated.  This is because 
there is no congestive heart failure and the veteran can 
exercise up to 7 METs.  Neither left ventricular dysfunction 
nor an ejection fraction of 30 to 50 percent is shown.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular disability rating greater than 30 percent for 
hypertensive heart disease is therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
The Board will defer consideration of these provisions while 
the issue of TDIU is remanded for further development.  


ORDER

Service connection for left ear hearing loss disability is 
granted.  

A schedular rating greater than 30 percent for hypertensive 
heart disease is denied.  


REMAND

The SMRs include a separation examination report that notes 
acoustic trauma and a left ear hearing loss disability.  The 
most recent VA audiometry was performed in 1984, and, 
although it does not show a right ear hearing loss 
disability, the veteran should be offered a current VA 
audiometry evaluation to determine the nature and etiology of 
any current right ear hearing loss.  

Turning to the TDIU claim, the Board may not reject a TDIU 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A (d) (West 
2002); see also Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the Court stated that VA must obtain an examination 
and an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The RO has determined that the veteran's service-connected 
disabilities do not preclude him from securing and following 
a substantially gainful occupation; however, a qualified 
medical professional has not been asked to offer an opinion 
on the matter.  The RO should also attempt to obtain the 
veteran's vocational rehabilitation folder, to determine 
whether the veteran applied for and/or successfully completed 
any vocational rehabilitation program.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his remaining 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues.

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an ear-nose-throat (ENT) 
examination, by an appropriate 
specialist.  The examiner should review 
the pertinent evidence and examine the 
veteran to determine the nature and 
etiology of any right ear hearing loss 
and tinnitus.  The examiner should review 
the evidence and the recent grant of 
service connection for left ear high 
frequency sensorineural hearing loss.  
The examiner should elicit a complete 
history of any right ear hearing loss and 
tinnitus from the veteran, and answer the 
following:

I.  If a right ear hearing loss 
disability is shown, is it at least 
as likely as not (50 percent or 
greater probability) that this 
disability is related to acoustic 
trauma during active service?  

II.  If tinnitus is shown, is it at 
least as likely as not that it is 
related to acoustic trauma during 
active service?  

III.  The esaminer should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the evaluator 
should state the reason.

3.  The RO should attempt to obtain the 
veteran's vocational rehabilitation 
folder, if one has been created, to 
determine whether the veteran applied for 
and/or successfully completed any 
vocational rehabilitation program.  If 
these or any other requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

4.  After the above development has been 
completed, the veteran should be 
scheduled for a VA comprehensive 
examination to determine whether the 
service-connected disabilities alone 
preclude him from securing and following 
a substantially gainful occupation.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should elicit from the veteran and record 
for clinical purposes a full work and 
educational history.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the service-
connected disabilities preclude the 
veteran from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  The examiner 
should provide a complete rationale for 
the opinion in a legible report.

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should determine 
whether further development is necessary.  
Where the remand orders of the Board are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
AOJ should again review the record and 
re-adjudicate the service connection 
claims and the claim for TDIU.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


